Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 1 of 23 PageID #: 1120




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY

CHELSEY NELSON PHOTOGRAPHY, LLC           )
AND CHELSEY NELSON                        )
          Plaintiffs,                     )
                                          )
      v.                                  )
                                          )                    Civil Action No. 3:19-cv-00851-JRW
LOUISVILLE/JEFFERSON COUNTY METRO )
GOVERNMENT, et al.,                       )
                                          )
            Defendants.                   )
__________________________________________)

             THE UNITED STATES’ STATEMENT OF INTEREST
   IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

       The United States of America respectfully files this Statement of Interest pursuant to

28 U.S.C. § 517, which authorizes the Attorney General “to attend to the interests of the United

States in a suit pending in a court of the United States.” 28 U.S.C. § 517. The United States is

committed to protecting the freedoms guaranteed by the First Amendment, which include both

the right to “the free exercise” of religion and “the freedom of speech.” U.S. Const. amend. I.

These freedoms lie at the heart of a free society and are the “effectual guardian of every other

right.” Virginia Resolutions (Dec. 21, 1798), in 5 The Founders Constitution 135, 136 (Philip B.

Kurland & Ralph Lerner, eds., 1987). The United States has a substantial interest in the

preservation of its citizens’ rights to free expression and the free exercise of religion. The United

States also has a substantial interest in the application of such rights in the context of the

ordinance here, which shares certain features with federal public accommodations laws,

including Title II of the Civil Rights Act of 1964, 42 U.S.C. § 2000a et seq., and Title III of the

Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et seq.




                                                   1
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 2 of 23 PageID #: 1121




                                       INTRODUCTION

       The central question presented in this case is whether the government can compel a

wedding photographer to photograph, provide photography editing services for, and blog about

weddings of which she does not approve, and does not wish to photograph or to promote. The

answer is no. The Supreme Court has made plain that the government cannot “[c]ompel[]

individuals to mouth support for views they find objectionable.” Janus v. Am. Fed’n of State,

Cnty. & Mun. Emps., Council 31, 138 S. Ct. 2448, 2463 (2018). Just last year, in fact, the Eighth

Circuit held that Minnesota could not force wedding videographers to film weddings that they

did not wish to film. Telescope Media Grp. v. Lucero, 936 F.3d 740, 750-758 (8th Cir. 2019).

The same principle applies here.

                                        BACKGROUND

       Chelsey Nelson owns and operates a photography studio in Louisville, Kentucky.

Through her work, she seeks to “tell positive stories through photography, editing and writing

about weddings,” and believes that “marriage between a man and a woman is a gift from God

that should be treasured and celebrated.” ECF 3-2, ¶ 58. Ms. Nelson has a practice of

“declin[ing] requests for wedding celebration and boutique editing services if the request

required [her] to use [her] artistic talents to promote or positively portray anything immoral,

dishonorable to God, or contrary to [her] religious beliefs.” Id. ¶ 200. She thus will not provide

wedding celebration services—including photography and blogging—or editing services for

certain types of weddings, including same-sex weddings. Id. ¶¶ 200-218.

       Ms. Nelson fears that her belief structure will result in the Defendants’ taking

enforcement action against her for violating Louisville-Jefferson County Metro Government

Ordinance § 92.05 (the “Metro Ordinance”), which prohibits discrimination in public



                                                 2
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 3 of 23 PageID #: 1122




accommodations based on, inter alia, sexual orientation. ECF 1, ¶¶ 214-16. While Ms. Nelson

will provide her services to any individual regardless of sexual orientation, she will not provide

her services for same-sex weddings. ECF 3-1, 2. In this lawsuit, Defendants have

acknowledged that they construe a refusal to provide services for same-sex weddings that a

professional would provide for weddings between a man and a woman to be “plainly

discriminatory” under the Ordinance. ECF 15-1, 10.

                                SUMMARY OF ARGUMENT

       The Metro Ordinance implicates two strands of doctrine interpreting the Free Speech

Clause of the First Amendment. On the one hand, the Supreme Court has repeatedly held

that the “freedom of speech prohibits the government from telling people what they must

say.” Agency for Int’l Dev. v. Alliance for Open Soc’y Int’l, Inc., 570 U.S. 205, 213 (2013)

(citation omitted). On the other hand, the Supreme Court has made clear that content-neutral

laws targeting discriminatory conduct ordinarily do not violate the First Amendment. See

R.A.V. v. City of St. Paul, 505 U.S. 377, 390 (1992).

       Although those two First Amendment principles typically operate in separate spheres,

the Supreme Court was forced to reconcile them in Hurley v. Irish-American Gay, Lesbian &

Bisexual Group of Boston, Inc., 515 U.S. 557 (1995). In that case, the Supreme Court

explained that public accommodations laws aimed at discriminatory conduct “are well within

the State’s usual power to enact.” Id. at 572. But in the “peculiar” circumstances where the

application of such a law would alter “speech itself” in the context of an expressive event

(there, a parade), the First Amendment prevents the law’s enforcement. Id. at 572-573.

Hurley illustrates that an application of a public accommodations law that fundamentally

alters expression and interferes with an expressive event triggers heightened scrutiny,


                                                 3
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 4 of 23 PageID #: 1123




notwithstanding the law’s facial content-neutrality. See Masterpiece Cakeshop, Ltd. v.

Colorado Civil Rights Comm’n, 138 S. Ct. 1719, 1741 (2018) (Thomas, J., concurring in part

and concurring in the judgment) (“When a public accommodations law ‘ha[s] the effect of

declaring . . . speech itself to be the public accommodation,’ the First Amendment applies

with full force”) (quoting Hurley, 515 U.S. at 573). In the view of the United States, a

comparable First Amendment intrusion occurs where a public accommodations law compels

someone to create expression connected with a ceremony or other expressive activity. Such

applications of a public accommodations law exact as great a First Amendment toll as the

application in Hurley.

       The application of the Metro Ordinance to Ms. Nelson involves the requisite degree

of compulsion. The ordinance, as construed by Defendants, compels Ms. Nelson to

photograph, edit, and promote on her blog a wedding for a same-sex couple if she would do

the same for an opposite-sex couple. But photography is an expressive art form. A wedding

photographer makes numerous artistic and viewpoint-based judgments through the choice of

subjects, composition, lighting, and other factors to convey meaning and ideas through

photography and editing. Ms. Nelson also engages in expression by promoting the weddings

she photographs through her blog. And a wedding itself is an expressive event. Weddings

are sacred rites in the religious realm and profoundly symbolic ceremonies in the secular one.

It is in the very nature of wedding photography that a photographer who is earnestly pursuing

her craft in a professional manner will use her artistic talents and skills to celebrate and

honor the union.

       At least two Justices of the Supreme Court have similarly concluded that the “creation

of custom wedding cakes is expressive.” See Masterpiece Cakeshop, 138 S. Ct. at 1743



                                                4
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 5 of 23 PageID #: 1124




(Thomas, J., concurring in part and concurring in the judgment) (“The use of [the baker’s]

artistic talents to create a well-recognized symbol that celebrates the beginning of a marriage

clearly communicates a message”). And although the Supreme Court as a whole did not

reach the question in Masterpiece Cakeshop, 138 S. Ct. at 1728, the Eighth Circuit has since

held that custom wedding videos “are, in a word, speech” because they serve as a “medium

for the communication of ideas about marriage” and are the subject of “editorial control and

judgment.” Telescope Media Grp., 936 F.3d at 751 (internal quotation marks omitted). Ms.

Nelson’s custom wedding photography, editing services, and blog posts are similarly

protected forms of expression.

       Forcing Ms. Nelson to create expression for and to participate in a ceremony that

violates her sincerely held religious beliefs invades her First Amendment rights in a manner

akin to the governmental intrusion in Hurley. Defendants have not offered, and could not

reasonably offer, a sufficient justification for that compulsion here. As a result, the First

Amendment bars the application of the Metro Ordinance to Plaintiffs. Plaintiffs have thus

demonstrated a likelihood of success on the merits. 1




1
       The United States does not take a position on the parties’ arguments as to the other
preliminary-injunction factors, standing, the First Amendment’s Religion Clauses, or vagueness
doctrine.
                                                5
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 6 of 23 PageID #: 1125




                                        ARGUMENT

THE FIRST AMENDMENT’S FREE SPEECH CLAUSE BARS THE APPLICATION
           OF THE METRO ORDINANCE TO CHELSEY NELSON

   A. A Public Accommodations Law Receives Heightened Scrutiny Where It Compels
      Expression As Part Of An Expressive Event

         1.   Public accommodations laws ordinarily do not require First Amendment
              scrutiny

       This case involves two competing interests: an individual’s right to speak or remain

silent according to the dictates of his or her conscience, and the government’s interest in

combating discrimination in commercial transactions. Both interests are undeniably

important. And both interests generally coexist without difficulty.

       On one side of the balance, the First Amendment of the Constitution, applicable to the

States under the Fourteenth Amendment, protects “the freedom of speech.” U.S. Const.

amend. I. That “term necessarily compris[es] the decision of both what to say and what not

to say.” Riley v. National Fed’n of the Blind of N.C., Inc., 487 U.S. 781, 796-797 (1988).

The Supreme Court thus has long held that it is “a basic First Amendment principle that

‘freedom of speech prohibits the government from telling people what they must say.’”

Agency for Int’l Dev., 570 U.S. at 213 (quoting Rumsfeld v. Forum for Academic &

Institutional Rights, Inc., 547 U.S. 47, 61 (2006) (FAIR)). “At the heart of the First

Amendment lies the principle that each person should decide for himself or herself the ideas

and beliefs deserving of expression, consideration, and adherence.” Id. (quoting Turner

Broad. Sys., Inc. v. FCC, 512 U.S. 622, 641 (1994)).

       The prohibition on content-based laws that compel expression protects against a

variety of potential government intrusions. The government may not compel the

dissemination of its own preferred message, whether through words or conduct. See Wooley


                                               6
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 7 of 23 PageID #: 1126




v. Maynard, 430 U.S. 705 (1977) (“Live Free or Die” motto on state license plates); W. Va.

State Bd. of Educ. v. Barnette, 319 U.S. 624 (1943) (salute to the American flag). Nor may it

compel one private speaker to disseminate the message of another private speaker. See

Pacific Gas & Elec. Co. v. Pub. Utils. Comm’n, 475 U.S. 1 (1986); Miami Herald Publ’g Co.

v. Tornillo, 418 U.S. 241 (1974). As the Supreme Court has explained, “[a] system which

secures the right to proselytize religious, political, and ideological causes must also

guarantee the concomitant right to decline to foster such concepts.” Maynard, 430 U.S. at

714.

       Just as the government may not compel the dissemination of expression, it equally

may not compel the creation of expression. “[F]reedom of speech ‘includes both the right to

speak freely and the right to refrain from speaking at all.’” Janus, 138 S. Ct. at 2463

(quoting Maynard, 430 U.S. at 714). “When speech is compelled . . . individuals are coerced

into betraying their convictions.” Id. at 2464. “Forcing free and independent individuals to

endorse ideas they find objectionable is always demeaning,” id., and for this reason, the

government may not enact content-based laws commanding a speaker to engage in protected

expression: An artist cannot be forced to paint, a musician cannot be forced to play, and a

poet cannot be forced to write. See Hurley, 515 U.S. at 569 (remarking that painting, music,

and poetry are “unquestionably shielded” under the First Amendment); see also Nat’l

Endowment for the Arts v. Finley, 524 U.S. 569, 602 (1998) (Souter, J., dissenting) (“It goes

without saying that artistic expression lies within . . . First Amendment protection.”).

       This freedom from compulsion “is powerful medicine in a society as diverse and

populous as ours.” Cohen v. California, 403 U.S. 15, 24 (1971). It puts “the decision as to

what views shall be voiced largely into the hands of each of us, in the hope that use of such



                                                7
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 8 of 23 PageID #: 1127




freedom will ultimately produce a more capable citizenry and more perfect polity and in the

belief that no other approach would comport with the premise of individual dignity and

choice upon which our political system rests.” Id.

       On the other side of the balance, federal and state governments have long employed

content-neutral public accommodations laws to combat discrimination in commerce. “At

common law, innkeepers, smiths, and others who made profession of a public employment,

were prohibited from refusing, without good reason, to serve a customer.” Hurley, 515 U.S.

at 571 (citation and internal quotation marks omitted). But the common-law duty to serve

did not protect particular groups targeted for discrimination, and so “proved insufficient in

many instances.” Romer v. Evans, 517 U.S. 620, 627-628 (1996). Many States thus acted

“to counter discrimination by enacting detailed statutory schemes.” Id. at 628; see Heart of

Atlanta Motel, Inc. v. United States, 379 U.S. 241, 259 & n.8 (1964) (noting that, by 1964,

more than half of States had enacted public accommodations laws). Over time, States

expanded their statutes to cover more types of businesses and more groups that they

concluded have been targeted for discrimination. See Boy Scouts of Am. v. Dale, 530 U.S.

640, 656 & n.2 (2000).

       Congress also enacted a federal public accommodations law as part of the Civil

Rights Act of 1964, Pub. L. No. 88-352, 78 Stat. 241. Title II of the Civil Rights Act

provides that “[a]ll persons shall be entitled to the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, and accommodations of any place of public

accommodation, as defined in this section, without discrimination or segregation on the

ground of race, color, religion, or national origin.” 42 U.S.C. § 2000a(a). Shortly after Title

II was enacted, the Supreme Court affirmed its constitutionality under Congress’s Commerce



                                               8
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 9 of 23 PageID #: 1128




Clause authority. See Heart of Atlanta Motel, 379 U.S. at 261-262. It explained that Title II

prohibits discrimination in “enterprises having a direct and substantial relation to the

interstate flow of goods and people,” id. at 250-251, and that the legislative record before

Congress was “replete with evidence of the burdens that discrimination by race or color

places upon interstate commerce.” Id. at 252.

       For the most part, individual First Amendment rights have coexisted comfortably with

federal and state public accommodations laws. That is because those laws focus on

discriminatory conduct rather than on the content of expression. Under ordinary

circumstances, content-neutral laws that regulate conduct rather than speech receive no First

Amendment scrutiny, even where they have “incidental” effects on speech. FAIR, 547 U.S.

at 62. Thus, “it has never been deemed an abridgment of freedom of speech or press to make

a course of conduct illegal merely because the conduct was in part initiated, evidenced, or

carried out by means of language, either spoken, written, or printed.” Id. (quoting Giboney

v. Empire Storage & Ice Co., 336 U.S. 490, 502 (1949)).

       In circumstances where a content-neutral law directly restrains expressive conduct,

however, the law is subject to limited First Amendment scrutiny. See FAIR, 547 U.S. at 65-

66; United States v. O’Brien, 391 U.S. 367, 376-377 (1968). Under the O’Brien framework,

a government regulation of expressive conduct is permissible so long as the regulation is

“unrelated to the suppression of free expression,” falls within the government’s power to

enact, advances a substantial governmental interest, and is no greater than necessary to

further that interest. 391 U.S. at 377; see, e.g., Clark v. Cmty. for Creative Non-Violence,

468 U.S. 288 (1984) (upholding camping prohibition not targeted at demonstrators).




                                                9
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 10 of 23 PageID #: 1129




       Public accommodations laws generally do not regulate the content of expression but

rather the discriminatory provision of goods or services—an act that is not itself protected

under the First Amendment’s Free Speech Clause. See R.A.V., 505 U.S. at 390 (“Where the

government does not target conduct on the basis of its expressive content, acts are not

shielded from regulation merely because they express a discriminatory idea or philosophy.”).

In the majority of their applications, then, public accommodations laws either do not trigger

any First Amendment scrutiny or survive O’Brien scrutiny. To the extent that such laws

have incidental effects on speech, “the First Amendment does not prevent restrictions

directed at commerce or conduct from imposing incidental burdens on speech.” Sorrell v.

IMS Health Inc., 564 U.S. 552, 567 (2011). And to the extent that such laws directly restrict

expressive conduct, they do so for reasons that, consistent with O’Brien, are “unrelated to the

suppression of free expression.” 391 U.S. at 377. Therefore, as the Supreme Court has

explained, most applications of a public accommodations statute fall “well within the State’s

usual power to enact when a legislature has reason to believe that a given group is the target

of discrimination.” Hurley, 515 U.S. at 572.

       2.     A content-neutral law may trigger heightened scrutiny where it compels
              expression as part of an expressive event

       Although content-neutral laws aimed at conduct ordinarily receive limited (if any)

First Amendment scrutiny, that is not so where the application of an otherwise neutral law

would alter the content of “speech itself.” Hurley, 515 U.S. at 573. In that circumstance, the

Supreme Court has employed heightened scrutiny, even if the government’s interest in

regulation does not relate to the communicative nature of the expression. See id. at 575-577;

Dale, 530 U.S. at 659.




                                               10
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 11 of 23 PageID #: 1130




       In Hurley, the Supreme Court considered the application of a Massachusetts public

accommodations law to an annual St. Patrick’s Day parade organized by a private entity.

515 U.S. at 560-562. The Supreme Judicial Court of Massachusetts held that the organizers’

exclusion of a group of gay, lesbian, and bisexual descendants of Irish immigrants from the

parade constituted discrimination on account of sexual orientation and thus violated the state

public accommodations law. Id. at 563-564. It also concluded that requiring the group’s

inclusion in the parade would have only an “incidental” effect on First Amendment rights.

Id. at 563. The Supreme Court reversed. Id. at 581. It acknowledged that the law “does not,

on its face, target speech or discriminate on the basis of its content, the focal point of its

prohibition being rather on the act of discriminating against individuals in the provision of

publicly available goods, privileges, and services on the proscribed grounds.” Id. at 572.

But the law had nevertheless been “applied in a peculiar way” to “essentially requir[e]” the

parade organizers “to alter the expressive content of their parade.” Id. at 572-573. The

Supreme Court thus refused to apply the lower level of scrutiny generally applicable to

content-neutral statutes that do not target speech. See id. at 577-580; see also Dale, 530 U.S.

at 659 (noting that Hurley had “applied traditional First Amendment analysis”).

       In Dale, the Supreme Court reaffirmed Hurley’s approach in the context of an

expressive association. The Supreme Court explained that the typical enforcement of a state

public accommodations law “would not materially interfere with the ideas” that an

expressive organization seeks to communicate. 530 U.S. at 657. If, however, the law

“directly and immediately affects associational rights,” heightened scrutiny is appropriate.

Id. at 659. Together, Hurley and Dale teach that where a law does not merely have an

incidental effect on speech but rather alters speech itself, the government fundamentally



                                                11
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 12 of 23 PageID #: 1131




interferes with protected expression. Compelled speech is no less fundamental an

interference. See Agency for Int’l Dev., 570 U.S. at 212-13. In either situation, even a

content-neutral regulation of conduct may receive heightened scrutiny.

       The Supreme Court did not establish in Hurley and Dale a comprehensive framework

for evaluating when applying the nondiscrimination provision of a public accommodations

law represents a sufficiently serious intrusion on expressive activity to merit heightened

scrutiny. But, at a minimum, where a law imposes the same type of First Amendment burden

at issue in those two decisions, the same heightened scrutiny applies. Thus, where an

application of a law alters “expressive content” in the context of an expressive event or

association, heightened scrutiny is appropriate. Hurley, 515 U.S. at 572-573. In the context

of compelled speech, heightened scrutiny is likewise appropriate where a law compels

someone to create expression for a particular person or entity and to participate, literally or

figuratively, in a ceremony or other expressive event.

       The Supreme Court’s decisions in Hurley and Dale illustrate one category of

compelled participation. In each case, a state public accommodations law would have forced

an expressive event (the parade in Hurley) or group (the Boy Scouts in Dale) to permit

unwanted individuals or entities to participate. The Supreme Court rejected such a result,

explaining that the government may not compel an unwilling expressive group or event to

admit speakers at odds with its message. See Hurley, 515 U.S. at 572-575; Dale, 530 U.S. at

655-656. The converse is also true: The government may not compel an unwilling speaker

to join a group or event at odds with his or her religious or moral beliefs. Either version of

government compulsion violates the fundamental “principle of autonomy to control one’s

own speech.” Hurley, 515 U.S. at 574; cf. Lee v. Weisman, 505 U.S. 577, 592 (1992)



                                               12
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 13 of 23 PageID #: 1132




(describing, in the free-exercise context, the government’s “duty to guard and respect that

sphere of inviolable conscience and belief which is the mark of a free people”).

       Under this analysis, relatively few applications of public accommodations laws will

be subject to heightened scrutiny. Most commercial transactions will not involve requiring

an unwilling speaker to participate in someone else’s expressive activity. But where public

accommodations laws do intrude on expression in this way, they are subject to heightened

scrutiny.

   B. As Applied To Chelsey Nelson, The Metro Ordinance Is Subject To, And Fails
      To Satisfy, Heightened First Amendment Scrutiny

       Under the analysis set forth above, the Metro Ordinance violates the First Amendment

as applied to Ms. Nelson. The application of the ordinance to Ms. Nelson triggers

heightened scrutiny because it compels her to engage in speech as part of an expressive

event. Defendants cannot satisfy such scrutiny because they lack a sufficient state interest to

justify their intrusion on “the core principle of speaker’s autonomy.” Hurley, 515 U.S. at

575.

       1. The application of the Metro Ordinance to Chesley Nelson triggers heightened
          scrutiny

       This case falls within the set of applications of content-neutral laws that merit

heightened scrutiny. Defendants construe the Metro Ordinance to bar professionals from

declining to provide services for same-sex weddings that they provide for weddings between

a man and a woman. ECF 15-1, 10 (rejecting Ms. Nelson’s argument that she does not

discriminate because she will serve all persons without regard to sexual orientation but will

not photograph same-sex weddings, calling this “plainly discriminatory” under the

ordinance). Defendants’ interpretation thus requires Ms. Nelson to engage in the inherently

communicative activity of photographing same-sex weddings, since she provides those
                                              13
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 14 of 23 PageID #: 1133




services for opposite-sex weddings. Likewise, Defendants’ interpretation would require Ms.

Nelson to provide editing and blogging services for same-sex weddings, since the Metro

Ordinance is written broadly to extend to all “services, facilities, privileges, [and]

advantages” based on protected classifications. Metro Ordinance § 92.05(A). The law thus

forces Ms. Nelson to lend her art and expression, through her photography, editing, and

blogging, to the important wedding ritual—a profoundly expressive, and often religious or

sacred, event.

         Photography—and particularly the bespoke wedding photography in which Ms. Nelson

engages—is inherently expressive. As described in her declaration, Ms. Nelson “mak[es]

decisions about what and how to photograph and about what to instruct people to do so that [she]

can effectively photograph the beauty, truth, joy, and goodness of marriage and tell a positive

story about the couple’s marriage.” ECF 3-2, ¶ 107. Through choices of subject, lighting,

framing, aperture and shutter speed, and other photographic techniques, she “alter[s] the message

and mood of a photograph.” Id. ¶¶ 108-109. She also makes judgments in compiling and editing

the photos to ensure that they fit “within the overall story [she] seeks to communicate about the

couple’s marriage.” Id. ¶ 116. Finally, she creates blogs about the weddings she photographs as

“an integral part” of her wedding services, id. ¶ 127, in order to “publicly honor and encourage

the couple, to celebrate their marriage, to publicly tell uplifting stories about the couple and the

beauty of marriage in ways more powerful than through photography or words alone, and to

share the joy of marriage between a man and a woman with as many people as possible.” Id.

¶ 130.

         Binding Supreme Court and Sixth Circuit precedent confirms that expressive

photography, like Ms. Nelson’s, is protected by the First Amendment. “[T]he Constitution looks



                                                 14
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 15 of 23 PageID #: 1134




beyond written or spoken words as mediums of expression.” Hurley, 515 U.S. at 569.

“[P]ictures, films, paintings, drawings, and engravings” are protected by the First Amendment.

Kaplan v. California, 413 U.S. 115, 119-120 (1973); see also Masterpiece Cakeshop, 138 S. Ct.

at 1742 (Thomas, J. concurring in part and concurring in the judgment) (“[C]reating and

designing custom wedding cakes—is expressive.”); ETW Corp. v. Jireh Publ’g, Inc., 332 F.3d

915, 924 (6th Cir. 2003) (“The protection of the First Amendment is not limited to written or

spoken words, but includes other mediums of expression, including music, pictures, films,

photographs, paintings, drawings, engravings, prints, and sculptures.”).

       The Metro Ordinance not only requires Ms. Nelson to create expression, but also compels

her to celebrate and promote a ceremony that is deeply expressive in both religious and secular

traditions. The Supreme Court has described marriage as a union of “transcendent importance,”

“sacred to those who live by their religions” and providing “unique fulfillment to those who find

meaning in the secular realm.” Obergefell v. Hodges, 135 S. Ct. 2584, 2594 (2015). A wedding

celebration, which marks the beginning of that union, is imbued with expression. “Wedding

ceremonies convey important messages about the couple, their beliefs, and their relationship to

each other and to their community,” with “[t]he core of the message” being “a celebration of

marriage and the uniting of two people in a committed long-term relationship.” Kaahumanu v.

Hawaii, 682 F.3d 789, 799 (9th Cir. 2012). That is one reason why a musician hired to perform

a love song at a wedding ceremony, for example, would reasonably be perceived as, at a

minimum, not opposing the marriage.

       Likewise, wedding photographers like Ms. Nelson necessarily use their artistic and

expressive skills to tell the story of a wedding in a positive and celebratory manner. A

photographer who did not endeavor to tell the wedding story in a positive and celebratory



                                                15
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 16 of 23 PageID #: 1135




manner through her work would not be doing the job she was hired to do. See Telescope Media

Grp., 936 F.3d at 753 (noting the “implausibility . . . that any same-sex couple would request a

video condemning their marriage.”). Indeed, Ms. Nelson’s blog posts explicitly promote this

celebratory message through statements such as “I left the day feeling grateful that I got to spend

it with them and their families to celebrate their marriage”; “I couldn’t help but absorb and feel”

the bride’s “pure joy; and “I hope you enjoy this peek into the best day of their lives as much as I

enjoyed capturing it.” ECF No. 3-2 ¶ 140. Yet under the Metro Ordinance, Ms. Nelson would

be compelled to publicly declare through her art and on her blog that she likewise “enjoyed” or

was “grateful” to celebrate a same-sex wedding.

       By “coerc[ing]” Ms. Nelson “into betraying [her] convictions,” Janus, 138 S. Ct. at 2464,

and compelling her to engage in expression promoting and celebrating a ceremony in violation of

her conscience, Defendants infringe upon the fundamental “principle of autonomy to control

one’s own speech.” Hurley, 515 U.S. at 574; accord Masterpiece Cakeshop, 138 S. Ct. at 1744

(Thomas, J., concurring); Telescope Media Grp., 936 F.3d at 753.

         2.    Rumsfeld v. FAIR does not require a lower level of scrutiny here than in
               Hurley

       Defendants urge that Ms. Nelson is no different from the law schools in Rumsfeld v.

FAIR, see ECF 15-1, 14-18, which sought to restrict military recruiting on their campuses

based on their objection to Congress’s then-existing policy regarding gays and lesbians in the

military. The federal statute at issue in FAIR required that law schools afford equal access to

military and nonmilitary recruiters, if the institution received certain federal funds. 547 U.S.

at 51. The Supreme Court held that such equal treatment did not send any message

indicating the school’s agreement with military policies. There was a clear distinction

“between speech a school sponsors and speech the school permits because legally required to

                                                16
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 17 of 23 PageID #: 1136




do so.” Id. at 65. In addition, the schools could easily publicize their criticism of the

military’s policies. Id.

        Neither feature is present here. When Ms. Nelson photographs a wedding or writes

about the wedding on her blog, there is no clear line between her speech and that of her

clients. She is not merely tolerating someone else’s message on her property; she uses her

artistic and expressive skills to craft a celebratory story about a wedding and a marriage.

Based on her work, observers would reasonably attribute to Ms. Nelson a message of

celebration and endorsement. The same could not be said of the law schools in FAIR. See

id. at 62.

        Moreover, unlike the law schools in FAIR, Ms. Nelson has no effective way to

disavow the message that could reasonably be attributed to her. Whereas the law schools in

FAIR could easily register their disagreement with the congressional policy at issue in that

case, it would be untenable for a wedding photographer like Ms. Nelson to signal to

weddings guests and those who view her wedding albums that she is not supportive of a

particular wedding. In any event, the Metro Ordinance appears to prohibit such disclaimers.

See Metro Ordinance § 92.05(B) (“It is an unlawful practice for a person . . . to . . . issue . . .

a written, printed, oral or visual communication . . . which indicates . . . that patronage of . . .

a place of public accommodation . . . of an individual, on account of his . . . sexual

orientation . . . is objectionable, unwelcome, unacceptable, or undesirable.”).

        Moreover, in FAIR, the law schools were not required to disseminate any message—

either their own or someone else’s. See 547 U.S. at 60 (noting that the law does not

“require[] them to say anything.”). Rather, they were simply required to provide space to

military recruiters so that the recruiters could disseminate their own message. See id. at 64



                                                17
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 18 of 23 PageID #: 1137




(explaining that “the schools are not speaking when they host interviews and recruiting

receptions”); Masterpiece Cakeshop, 138 S. Ct. at 1745 (Thomas, J., concurring in part and

concurring in the judgment) (“[FAIR] do[es] not suggest that the government can force

speakers to alter their own message.”). At most, the schools were forced to send or post

details about recruitment, an obligation “plainly incidental to the [statute’s] regulation of

conduct.” FAIR, 547 U.S. at 62. Here, by contrast, Ms. Nelson does not simply provide the

means for same-sex couples to disseminate their own message about their marriage. Rather,

the Metro Ordinance, as construed by the Defendants, requires her to disseminate the

celebratory story of her clients’ union. See Maynard, 430 U.S. at 717 (government’s interest

in disseminating message “cannot outweigh an individual’s First Amendment right to avoid

becoming the courier for such message”); Pacific Gas & Elec., 475 U.S. at 15 (government

cannot force individual or entity “to assist in disseminating [a favored] speaker’s message”).

       Finally, Defendants’ expansive reading of FAIR has no stopping point. For example,

depending on how courts construe the term “religion” in public accommodations laws such

as the Metro Ordinance, such laws could purport to prohibit a gay musician who agrees to

perform at the National Cathedral from declining to do so at the Westboro Baptist Church.

Similarly, those jurisdictions that have enacted public accommodations laws “declar[ing]

political affiliation or ideology to be a protected characteristic” could attempt to “force a

Democratic speechwriter to provide the same services to a Republican, or it could require a

professional entertainer to perform at rallies for both the Republican and Democratic

candidates for the same office.” Telescope Media Grp., 936 F.3d at 756; see, e.g., D.C. Code

§ 2-1402.31(a) (“political affiliation”); Madison, Wis., Mun. Code § 39.03(2) & (5)

(“political beliefs”); Prince George’s County, Md., County Code §§ 2-186, 2-220 (“political



                                               18
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 19 of 23 PageID #: 1138




opinion”); Seattle, Wash., Mun. Code §§ 14.06.020(L), 14.06.030(B) (“political ideology”).

This Court should not lightly assume that in deciding FAIR, the Supreme Court conclusively

held that all such scenarios are permitted under the First Amendment.

       3.     That Ms. Nelson charges a fee for her services does not require a lower level
              of scrutiny

       Defendants suggest that the commercial nature of Ms. Nelson’s activities—including

the operation of her photography business as an LLC—somehow negates the expressive

nature of those activities. ECF 15-1, 12, 16. “But [the Supreme Court] has repeatedly

rejected the notion that a speaker’s profit motive gives the government a freer hand in

compelling speech.” Masterpiece Cakeshop, 138 S. Ct. at 1745 (Thomas, J., concurring in

part and concurring in the judgment); Pacific Gas & Elec., 475 U.S. at 8, 16 (collecting

cases); Virginia Bd. of Pharmacy v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748,

761 (1976) (proclaiming it “beyond serious dispute” that speech “is protected even though it

is carried in a form that is ‘sold’ for profit.”). And the Supreme Court has also repeatedly

afforded “commercial and corporate entities, including utility companies and newspapers,”

First Amendment protection, concluding that “they ‘contribute to the discussion, debate, and

the dissemination of information and ideas that the First Amendment seeks to foster’ no less

than individuals do.” Telescope Media Grp., 936 F.3d at 751-752 (quoting Pacific Gas &

Elec., 475 U.S. at 8). Thus, Ms. Nelson’s choice to operate her photography business

through an LLC does not deprive her of First Amendment protection.

       If anything, Ms. Nelson’s choices with respect to her business confirm her entitlement

to such protection. For example, Ms. Nelson has averred that she would forgo the

opportunity to earn a profit by providing her services if she were asked to “use [her] artistic

talents to promote or positively portray anything immoral, dishonorable to God, or contrary

                                               19
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 20 of 23 PageID #: 1139




to [her] religious beliefs,” including, for example, “a cosplay superhero-themed wedding

between a man and a woman, certain ‘trash-the-dress’ photographs, or certain other themed

engagement sessions or weddings.” ECF 3-2, ¶¶ 200-01; see also id. ¶ 210 (zombie-themed

wedding); ¶ 214 (Game of Thrones-themed wedding). Ms. Nelson’s commitment to forgo

profit to exercise editorial control over the messages she conveys through her photography

and editing services provides “still more evidence” that her conduct is expressive. See

Masterpiece Cakeshop, 138 S. Ct. at 1745 (Thomas, J., concurring in part and concurring in

the judgment).

       4.   Defendants cannot satisfy heightened scrutiny

       Because the Metro Ordinance would compel Ms. Nelson to engage in undesirable

expressive activity, it is subject to heightened scrutiny. See Hurley, 515 U.S. at 572-73, 575-

77.

       In Hurley, Massachusetts asserted the same interest present here: “ensur[ing] by

statute for gays and lesbians desiring to make use of public accommodations . . . that

accepting the usual terms of service, they will not be turned away merely on the proprietor’s

exercise of personal preference.” 515 U.S. at 578. The Supreme Court held that such an

interest does not permit a State to compel individuals “to modify the content of their

expression to whatever extent beneficiaries of the law choose to alter it with messages of

their own.” Id.; cf. Dale, 530 U.S. at 657 (noting that the Supreme Court had upheld the

application of public accommodations laws only when doing so “would not materially

interfere with the ideas that the organization sought to express.”). “As the Supreme Court

has explained, even if the government may prohibit ‘the act of discriminating against

individuals in the provision of publicly available goods, privileges, and services,’ it may not



                                               20
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 21 of 23 PageID #: 1140




‘declar[e] [another’s] speech itself to be [a] public accommodation’ or grant ‘protected

individuals . . . the right to participate in [another’s] speech.’” Telescope Media Grp., 936

F.3d at 755 (quoting Hurley, 515 U.S. at 572-73). Where a law trenches on First

Amendment rights in the manner that the Metro Ordinance does here, it cannot survive

heightened scrutiny. See Dale, 530 U.S. at 657-659.

       That is not to say that every application of a public accommodations law to protected

expression will violate the Constitution. In particular, laws targeting race-based

discrimination may survive heightened First Amendment scrutiny. As the Supreme Court

has observed, “racial bias” is “a familiar and recurring evil” that poses “unique historical,

constitutional, and institutional concerns.” Peña-Rodriguez v. Colorado, 137 S. Ct. 855, 868

(2017). As such, “eradicating racial discrimination” in the private sphere is the most

“compelling” of interests. Bob Jones Univ. v. United States, 461 U.S. 574, 604 (1983). A

State’s “fundamental, overriding interest” in eliminating private racial discrimination—

conduct that “violates deeply and widely accepted views of elementary justice”—may justify

even those applications of a public accommodations law that infringe on First Amendment

freedoms. Id. at 592, 604.

       The Supreme Court has not similarly held that classifications based on sexual

orientation are subject to strict scrutiny or that eradicating private individuals’ opposition to

same-sex marriage is a uniquely compelling interest. To the contrary, the Court has

recognized that opposition to same-sex marriage “long has been held—and continues to be

held—in good faith by reasonable and sincere people,” and that “[m]any who deem same-sex

marriage to be wrong reach that conclusion based on decent and honorable religious or

philosophical premises.” Obergefell, 135 S. Ct. at 2594, 2602; see also id. at 2607



                                                21
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 22 of 23 PageID #: 1141




(emphasizing First Amendment protections for religious objectors); Masterpiece Cakeshop,

138 S. Ct. at 1729; id. at 1727 (“[T]he religious and philosophical objections to gay marriage

are protected views and in some instances protected forms of expression.”). Defendants have

not advanced a sufficient governmental interest to override Ms. Nelson’s weighty First

Amendment interest in declining to create the expression at issue here.

                                         CONCLUSION

          The Court should find that Plaintiffs have demonstrated a likelihood of success on the

merits.



Dated: February 27, 2020


                                                  Respectfully submitted,

                                                  ERIC S. DREIBAND
                                                  Assistant Attorney General

                                                  ELLIOTT M. DAVIS
                                                  Acting Principal Deputy
                                                   Assistant Attorney General

                                                  /s/ Eric W. Treene
                                                  ERIC W. TREENE
                                                  Special Counsel
                                                  Civil Rights Division
                                                  U.S. Department of Justice
                                                  950 Pennsylvania Avenue NW
                                                  Washington, DC 20530
                                                  Phone: (202) 514-2228
                                                  Email: Eric.Treene@usdoj.gov




                                                22
Case 3:19-cv-00851-JRW Document 38 Filed 02/27/20 Page 23 of 23 PageID #: 1142




                                   CERTIFICATE OF SERVICE
      I HEREBY CERTIFY, that this 27th day of February, 2020, the foregoing United States’
Statement of Interest was electronically filed with the Clerk of Court using the CM-ECF system,
which will send a notice of electronic filing to all counsel of record.


                                                       /s/ Eric W. Treene
                                                         Eric W. Treene




                                              23
